

117 HR 358 IH: Freedom from Regulating Edible Supplies and Horticulture Trucking Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 358IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to modify regulations concerning hours of service, and for other purposes.1.Short titleThis Act may be cited as the Freedom from Regulating Edible Supplies and Horticulture Trucking Act or the FRESH Trucking Act.2.Modification of Hours of Service regulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall amend part 395 of title 49, Code of Federal Regulations, to establish that, with respect to a motor carrier or driver transporting any agricultural, horticultural, or floricultural commodity (including both fresh and processed products, as well as sod and other agricultural products sensitive to temperature and climate and at the risk of perishing in transit)—(1)loading and unloading of commercial motor vehicles shall be excluded from on-duty time requirements;(2)there shall be no requirement of a 30-minute rest break within the first 8 hours of the hours of service on-duty requirements and such carrier or driver may take breaks at any time during trip; and(3)such carrier or driver may complete a scheduled trip if they are over the hours of service maximum on-duty drive schedule and are within 150 miles of their scheduled delivery point.